State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: September 25, 2014                   105733
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

ANTHONY M. BURKHART JR.,
                    Appellant.
________________________________


Calendar Date:   August 4, 2014

Before:   Lahtinen, J.P., McCarthy, Egan Jr., Devine and
          Clark, JJ.

                             __________


      Dean C. Schneller, Plattsburgh, for appellant, and
appellant pro se.

      Andrew J. Wylie, District Attorney, Plattsburgh (Nicholas
J. Evanovich of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Lawliss, J.),
rendered February 4, 2013 in Clinton County, which revoked
defendant's probation and imposed a sentence of imprisonment.

      Defendant was convicted in October 2012 of criminal
possession of a weapon in the third degree and rape in the third
degree and was sentenced to lengthy terms of probation for both
crimes. He was charged with violating the terms of his probation
in November 2012 by failing to notify his probation officer that
he had been ordered to move out of his approved residence and
that he had been in contact with the police, by using the
Internet to view pornography, and by failing to participate in
substance abuse treatment. Defendant admitted to the violations,
after which Supreme Court revoked his probation and resentenced
                              -2-                  105733

him to an aggregate prison term of six years, to be followed by
postrelease supervision of 10 years (see Penal Law § 70.30 [1]
[d]). He now appeals, contending solely that the sentence
imposed was harsh and excessive.

      We disagree and affirm. Defendant's conviction arose from
an incident wherein he forced himself upon a woman and then,
brandishing a box cutter, prevented her from leaving. Supreme
Court noted in resentencing defendant that it had initially been
willing to show leniency, notwithstanding the serious nature of
his crimes, because of his extremely difficult upbringing, mental
health challenges and substance abuse issues. Defendant's
immediate disregard of the terms of his probation led Supreme
Court to the conclusion, however, that a lengthy prison term was
necessary in order to protect the general public. Under these
circumstances, we discern neither an abuse of discretion by
Supreme Court nor the existence of any extraordinary
circumstances that would warrant a reduction of the resentence in
the interest of justice (see People v Long, 47 AD3d 1130, 1130
[2008]; People v Gurrola, 43 AD3d 1230, 1231 [2007]).

      Lahtinen, J.P., McCarthy, Egan Jr., Devine and Clark, JJ.,
concur.



     ORDERED that the judgment is affirmed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court